Exhibit (10) (cc)

CTS Corporation

2013-2015 CEO Performance Restricted Stock Unit Plan

This AGREEMENT (this “Agreement”), made by and between CTS CORPORATION, an
Indiana corporation (together with any successors to all or substantially all of
the business of such corporation, the “Company”), and Kieran O’Sullivan (the
“Grantee”). The CTS Corporation 2009 Omnibus Equity and Performance Incentive
Plan (the “2009 Omnibus Plan”) is the governing document for this Agreement.
Capitalized terms not otherwise defined herein shall have the meanings set forth
in the 2009 Omnibus Plan, as amended. This Agreement is subject to the terms and
conditions of the 2009 Omnibus Plan. In the event of any inconsistency between
the provisions of this Agreement and the 2009 Omnibus Plan, the 2009 Omnibus
Plan will govern.

The execution of a Performance Share Agreement substantially in the form hereof
has been authorized by the Compensation Committee (the “Committee”) of the
Company’s Board of Directors. The Company hereby confirms to the Grantee,
effective as of the Date of Grant, pursuant to the Plan, the grant of
Performance Shares described below in Section 1 of this Agreement, subject to
the terms and conditions of the Plan and the terms and conditions described
below.

Section 1.    Grant.    Subject to the terms set forth in this Agreement and in
the Plan, the Company hereby grants to the Grantee an award of up to a maximum
of 65,000 Performance Shares. The Grantee may earn this award during the
performance period described below.

It is intended that this Agreement and its administration comply with the
provisions of Section 409A of the Code. Accordingly, notwithstanding any
provision in this Agreement or in the Plan to the contrary, this Agreement and
the Plan will be interpreted, applied and, to the minimum extent necessary to
comply with Section 409A of the Code, amended, so that the Agreement does not
fail to meet, and is operated in accordance with, the requirements of paragraphs
(2), (3) and (4) of Section 409A(a) of the Code. As used herein, “Code” means
the Internal Revenue Code of 1986 as amended from time to time, and any
interpretations thereof issued by the U.S. Treasury Department on which the
Company is permitted to rely.

Section 2.    Performance Period.     The performance period will commence on
January 1, 2013 and will end on December 31, 2015.

Section 3.    Performance Measure.    For purposes of this Agreement,
“Performance Measure” means the Total Stockholder Return of the Company during
the Performance Period relative to the Total Stockholder Return of the entities
set forth on Exhibit B (each a “Peer”). For purposes of this Agreement, Total
Stockholder Return means the appreciation in price of a share of common stock,
plus reinvested dividends (paid in cash or other property), between January 1,
2013 and December 31, 2015. Relative Total Stockholder Return (RTSR) means the
total stockholder return of the Company between January 1, 2013 and December 31,
2015, relative to the total stockholder return of the Peer Group entities over
the same Performance Period. See Exhibit A for calculation.

RTSR is the sole measurement for the Performance Period covered by this
Agreement. Award levels are described in Exhibit D.

Section 4.    Earning Performance Shares; Settlement of Award.    Performance
Shares will be earned and become non-forfeitable on the Vesting Date, provided,
however, that except as otherwise provided in this Section 4, the Grantee
remains in the continuous employ of the Company during the applicable
Performance Period. The Performance Shares will be forfeited to the extent that
they are not earned at the end of the applicable Performance Period, or except
as otherwise provided in this Agreement, if the Grantee ceases to be employed by
the Company at any time prior to the end of the Performance Period.

Performance Shares will be settled on the basis on one Share for each
Performance Share that vests and is earned during the Performance Period. Shares
will be issued or transferred to the Grantee in settlement of Performance Shares
that vest and are earned during the Performance Period, less applicable taxes,
as soon as practicable after the determination by the Committee of the level of
attainment of Relative Total Stockholder Return for the Performance Period. Upon
completion of the



--------------------------------------------------------------------------------

Performance Period, and on or before March 15, 2016, the Compensation Committee
shall certify to what extent the Performance Goals for the Performance Period
were met and determine the Grantee’s Award. The date of such certification and
determination shall be the “Determination Date”. The Committee’s certification
shall be subject to completion of the annual audit and certification of results
by the Company’s independent auditor. Awards shall be made in the form of a
grant of Restricted Stock Units. Restricted Stock Units granted under the
2013-2015 CEO Performance Restricted Stock Unit Plan will vest on the
Determination Date, and shall be settled as soon as practicable after the
Determination Date, but in no event later than March 15, 2016. The Company’s
obligations to the Grantee with respect to earned and vested Performance Shares
will be satisfied in full upon the distribution of one Share for each
Performance Share earned and vesting during the Performance Period. On the
Settlement Date, the Company may, at its election, either:

 

  a) credit the number of Shares to be issued or transferred to the Grantee as
of the Determination Date to a book-entry account in the name of the Grantee
held by the Company’s transfer agent; or

 

  b) deliver to the Grantee a certificate representing the number of Shares
transferred or issued to the Grantee as of that Determination Date.

Grantee must remain in continuous employ of the Company through the end of the
Performance Period in order to earn an Award.

Notwithstanding anything to the contrary in this Agreement, upon the first to
occur of the following events, all Restricted Stock Units granted hereunder
shall vest and become nonforfeitable and Shares shall be distributed to the
Grantee, estate, guardian or designated beneficiary of the Grantee as the case
may be, in the settlement of Restricted Stock Units as soon as reasonably
practicable, but in no event later than thirty (30) days after the occurrence of
such event, and such date(s) of distribution shall be deemed to be the
Settlement Date(s):

 

  a) Grantee’s becoming disabled, as defined by Section 409A of the Code;

 

  b) Grantee’s death;

 

  c) A change in ownership or effective control of the Company, or in the
ownership of a substantial portion of the assets of the Company, within the
meaning of Section 409A of the Code; or

 

  d) Grantee’s unforeseeable emergency, as defined and not in excess of the
amount permitted by Section 409A of the Code.

Unless the Committee determines otherwise in its sole discretion, if the
Grantee’s employment with the Company terminates for any reason not specified
above, all Restricted Stock Units granted hereunder which have not vested as of
the date of such termination of employment shall be permanently forfeited on
such termination date.

Section 5.    Tax Withholding.    The Company shall have the right to deduct
from any compensation due the Grantee from the Company any federal, state, local
or foreign taxes required by law to be withheld in connection with the issuance
of Shares or vesting of any Restricted Stock Unit pursuant to this Agreement. To
the extent that the amounts payable to the Grantee are insufficient for such
withholding, it shall be a condition to the issuance of Shares or vesting of the
Restricted Stock Units, as the case may be, that the Grantee shall pay such
taxes or make provisions that are satisfactory to the Company for the payment
thereof.

The Company shall retain Shares otherwise deliverable on the Settlement Date in
an amount sufficient to satisfy the amount of tax required to be withheld
provided that such amounts shall not exceed the statutorily required minimum
withholding. The determination of the number of Shares retained for this purpose
shall be based on the Fair Market Value of the Shares on the Settlement Date. In
the event that the retention of Shares to satisfy withholding taxes would
otherwise result in the delivery of a fractional Share, the Company will round
down to the next whole Share and apply the value of the fractional Share to the
recipient’s tax obligations or, in the alternative, the Company may make such
other arrangements to avoid the issuance of a fractional Share as may be
permitted by law. No Shares shall be transferred to the Grantee hereunder until
such time as all applicable withholding taxes have been satisfied. Under the
Code, employment tax withholding shall be calculated based on the Fair Market
Value of the Shares on the applicable Vesting Date and income tax withholding
shall be calculated based on

 

2



--------------------------------------------------------------------------------

the Fair Market Value of the Shares on the Settlement Date. The Company will not
retain Shares as described herein unless tax withholding applies under the laws
of the local jurisdiction.

Section 6.    Rights Not Conferred.    The Grantee shall have none of the rights
of a stockholder with respect to the Restricted Stock Units, including the right
to receive dividends or vote stock, until such time, if any, that Shares are
distributed to the Grantee in settlement thereof. The Grantee is further advised
that until distribution, the Company’s obligation will be merely that of an
unfunded and unsecured promise of the Company to deliver Shares in the future,
and the rights of the Grantee will be no greater than that of an unsecured
general creditor. No assets of the Company will be held as collateral security
for the obligations of the Company hereunder, and all assets of the Company will
be subject to the claims of the Company’s creditors.

Section 7.    Agreement Not Assignable.    This Agreement and the Restricted
Stock Units awarded hereunder are not transferable or assignable by the Grantee;
provided that no provision herein shall prevent the distribution of shares to
the Grantee’s estate or designated beneficiary, in the event of the Grantee’s
death.

Section 8.    Adjustments.    In the event of any merger, reorganization,
consolidation, recapitalization, stock dividend, stock split, reverse stock
split, spin-off, combination, repurchase or exchange of Shares or other
securities of the Company, or corporate transaction or event having an effect
similar to the foregoing, the Committee shall adjust the Award, as provided by
the Plan.

Section 9.    Governing Law.    This Agreement shall be construed in accordance
with and governed by the laws of the State of Indiana.

Section 10.     Amendments.    Any amendment to the Plan shall be deemed to be
an amendment to this Agreement to the extent that the amendment is applicable
hereto; provided, however, that no amendment to the Plan or the Agreement shall
adversely affect the value or number of the Grantee’s Restricted Stock Units
without the Grantee’s written consent, except to the extent necessary to comply
with the provisions of Section 409A of the Code.

Section 11.     Recoupment of Awards.    If the Board learns of any intentional
misconduct by Grantee which directly contributes to the Company having to
restate all or a portion of its financial statements, the Board may, in its sole
discretion, require the Grantee to reimburse the Company for the difference
between any Awards paid to the Grantee based on achievement of financial results
that were subsequently the subject of a restatement and the amount the Grantee
would have earned as awards under the Plan based on the financial results as
restated.

Section 12.    No Contract.    This Agreement is not and shall not be construed
as an employment contract or as a promise or contract to pay Awards to Grantee
or their beneficiaries. The Plan shall be approved by the Committee and may be
amended from time to time by the Committee without notice. Grantee or
beneficiary may not sell, assign, transfer, discount or pledge as collateral for
a loan, or otherwise anticipate any right to payment of an Award under this
Plan.

Section 13.    Administration.    The Committee shall have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation, and application of the Plan as are consistent
therewith and to interpret or revoke any such rules. All actions taken and all
interpretations and determinations made by the Committee shall be final and
binding upon the Grantee, the Company and all other interested persons. No
member of the Committee shall be personally liable for any action, determination
or interpretation made in good faith with respect to the Plan or this Agreement.

Section 14.    Effect on Other Employee Benefit Plans.    The value of the
Restricted Stock Units granted pursuant to this Agreement shall not be included
as compensation, earnings, salary or other similar terms used when calculating
the Grantee’s benefits under any employee benefit plan sponsored by the Company
or any subsidiary, except as such plan otherwise expressly provides. The Company
expressly reserves its rights to amend, modify, or terminate any of the
Company’s employee benefit plans.

Section 15.    Severability.    If any provision of the Plan or this Agreement
is, becomes, or is deemed to be invalid, illegal or unenforceable in any
jurisdiction or would disqualify the Plan or award hereunder under any law
deemed applicable by the

 

3



--------------------------------------------------------------------------------

Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or award, such provision shall be stricken as to such jurisdiction or
award, and the remainder of the Plan or Agreement shall be in full force and
effect.

Section 16.    Construction.    The Restricted Stock Units granted hereunder are
being issued pursuant to Section 10 of the Plan (“Restricted Stock Award”) and
are subject to the terms of the Plan. A copy of the Plan has been given to the
Grantee, and additional copies of the Plan are available upon request during
normal business hours at the principal executive offices of the Company. To the
extent that any provision of this Agreement violates or is inconsistent with an
express provision of the Plan, the Plan provision shall govern and any
inconsistent provision in this Agreement shall be of no force or effect.

Section 17.    Data Protection.    By signing below, the Grantee expressly
consents to the transfer and use of personal data by the Company and its agents
in connection with the administration of this Award.

Section 18.    Binding Effect.    This Agreement shall be binding upon the
heirs, executors, administrators and successors of the parties hereto.

 

 

Date

  

 

Kieran O’Sullivan

Executed in the name and on behalf of the Company at Elkhart, Indiana as of the
            day of February, 2013.

 

By:       Scott Bowmar   Vice President, Human Resources

 

4



--------------------------------------------------------------------------------

EXHIBIT A

Determining Relative Total Stockholder Return

For purposes of calculating Relative Total Stockholder Return (rounding shall be
to the nearest tenth of a percent, with all hundredths of a percent equal to or
greater than 5 rounded up to the nearest tenth of a percent):

 

  •  

Company Return. For the Performance Period, the Company’s Total Stockholder
Return will be a percentage amount determined based on (1) the average closing
price of the Shares for the 20 business days immediately preceding the last
trading day of the Performance Period (including aggregate dividends for the
Performance Period) compared to (2) the average closing price of the Shares for
the 20 business days immediately preceding the first trading day of the
Performance Period.

 

  •  

Peer Return.

For the Performance Period, the Total Stockholder Return for each company in the
Peer Group, (each a “Peer”) will be a percentage amount determined based on
(1) the closing stock price on the last trading day of the Performance Period
(including aggregate dividends for the Performance Period and adjusted for stock
splits) compared to (2) the closing stock price on the first trading day of the
Performance Period.

 

  •  

Company Ranking. For each Performance Period, the Company’s and each Peer’s
Total Stockholder Return will be ranked in decreasing order. Relative Total
Stockholder Return equals the percentile rank (expressed as a percentage) of the
Company’s Total Stockholder Return when compared to the rankings, from lowest to
highest, of the Total Stockholder Returns of the Peers comprising the Peer Group
for the Performance Period.

 

5



--------------------------------------------------------------------------------

EXHIBIT B

Peer Group (20 Peers)

 

NAME

  

SYMBOL

  

STOCK EXCHANGE

API Technologies Corporation

   ATNY    Nasdaq Capital Market

AVX Corporation

   AVX    New York Stock Exchange

Benchmark Electronics, Inc.

   BHE    New York Stock Exchange

Ducommun Incorporated

   DCO    New York Stock Exchange

GenTex Corporation

   GNTX    Nasdaq Global Select Market

Harman International Industries, Inc.

   HAR    New York Stock Exchange

Kimball International, Inc.

   KBALB    Nasdaq Global Select Market

KEMET Corporation

   KEM    New York Stock Exchange

Key Tronic Corporation

   KTCC    Nasdaq Global Market

LittelFuse, Inc.

   LFUS    Nasdaq Global Select Market

Methode Electronics, Inc.

   MEI    New York Stock Exchange

Molex Incorporated

   MOLX    Nasdaq Global Select Market

Plexus Corp.

   PLXS    Nasdaq Global Select Market

Pulse Electronics

   PULS    New York Stock Exchange

RF Micro Devices, Inc.

   RFMD    Nasdaq Global Select Market

Sparton Corporation

   SPA    New York Stock Exchange

Stoneridge, Inc.

   SRI    New York Stock Exchange

Strattec Security Corporation

   STRT    Nasdaq Global Market

Sypris Solutions, Inc.

   SYPR    Nasdaq Global Market

Vishay Intertechnology, Inc.

   VSH    New York Stock Exchange

 

6



--------------------------------------------------------------------------------

EXHIBIT C

Peer Group Adjustment Protocol

 

  1. If a company files for bankruptcy and/or liquidation, is operating under
bankruptcy protection, or is delisted from its stock exchange because it fails
to meet the exchange listing requirement then it clearly shows bad performance
and will, therefore, stay in the Peer Group as a bottom performer.

 

  2. If, as of the last date of the Performance Period, a Peer no longer exists
as a business entity for any other reason than bad performance, then:

 

  •  

such Peer will be removed from the Peer Group for purposes of the Performance
Period; and

 

  •  

the Relative Total Stockholder Return for the Performance Period will be
calculated as if such Peer had never been a member of the Peer Group.

 

  3. The common equity of a CTS Peer Group member must be consecutively traded
on any of the following exchanges: the New York Stock Exchange, the Nasdaq Stock
Market LLC, the London Stock Exchange, or the American Stock Exchange. If, as of
the last date of the Performance Period, a Peer Group member ceases to be traded
on any of the above listed exchanges,

 

  •  

such Peer will be removed from the Peer Group for purposes of the Performance
Period; and

 

  •  

the Relative Total Stockholder Return for the Performance Period will be
calculated as if such Peer had never been a member of the Peer Group.

 

  4. For purposes of this Agreement, if any member of the Peer Group is
acquired, merged, or otherwise assumed by another business entity and the
resulting legal entity is substantially the same in size and nature of business,
then that entity will remain in our Peer Group even if the new entity has a
different name, ticker symbol, etc. In the event, an acquisition substantially
changes the former Peer Group business in size, scope, nature, etc., the CEO and
CFO of CTS may recommend to the Compensation Committee that the new entity be
removed from the Peer Group. The decision to retain or remove a member of the
Peer Group resides with the Compensation Committee.

 

7



--------------------------------------------------------------------------------

EXHIBIT D

Performance Goal Award Levels

Relative Total Shareholder Return (RTSR) – Weighted 100%

 

Performance versus Peer Group

  

RTSR

   <30%      >30%      >70%      >90%  

Award Units

     0         16,250         48,750         65,000   

 

  •  

Award levels for Relative Total Stockholder Return (RTSR) will be interpolated
between established measurement levels.

 

8